SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 19, 2014 POAGE BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35295 45-3204393 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1500 Carter Avenue, Ashland, Kentucky (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (606) 324-7196 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On November 19, 2014, Poage Bankshares, Inc. (the “Company”) issued a press release reporting the untimely passing of J. Thomas Rupert, Chairman of the Board of Directors. A copy of the press release is attached as Exhibit 99.1 hereto. Item 9.01.Financial Statements and Exhibits (d)Exhibits: Exhibit 99.1 Press Release dated November 19, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. POAGE BANKSHARES, INC. DATE: November 19, 2014 By: /s/ Ralph E. Coffman, Jr. Ralph E. Coffman, Jr. President and Chief Executive Officer
